Citation Nr: 1534657	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which assigned an increased evaluation of 10 percent effective March 15, 2005 for the Veteran's left knee osteoarthritis (left knee disability).  The Veteran timely appealed this decision.

In March 2008, the Veteran testified at a Board hearing at the RO in Philadelphia, Pennsylvania; a transcript of that hearing has been associated with the claims file.  Since the March 2008 hearing, the Veterans Law Judge who held this hearing retired from the Board.  In June 2012, the Veteran was informed of such by letter and he was notified that he could have an additional hearing with a new Veterans Law Judge who would ultimately decide his appeal.  The letter also advised him that if he did not respond within 30 days the Board would assume he did not want an additional hearing.  As the Veteran did not respond to this letter within 30 days, the Board has proceeded with adjudication.

The case has been brought before the Board on multiple occasions.  In June 2008, May 2009, May 2010, and February 2013, the Board remanded the Veteran's appeal for further development.  In June 2013, the Board denied the Veteran's request for an increased rating in excess of 10 percent for his service-connected left knee disability, based in part on his failure to report for a scheduled VA examination.  However, in April 2013, the Veteran informed the RO that he did not receive notice of his VA examination and requested that the examination be rescheduled before the issuance of the June 2013 Board decision.  Consequently, the Board vacated the June 2013 decision and remanded the case to reschedule a VA examination for the Veteran. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Pursuant to the August 2014 remand, the Board directed the AOJ to provide the Veteran with another VA examination to determine the nature and severity of his service-connected left knee disability, and to obtain recent VA treatment records.  

The Board's review of the record shows that some VA treatment records may be missing from the Veteran's claims file.  In February 2013, the Board remanded the appeal for further development, to include the Veteran's VA treatment records from March 2005.  However, the record contains VA treatment records from July 2009 to November 2014, including various VA diagnostic records dating from April 2005.  The report of the April 2008 MRI of the Veteran's left knee is missing from these records, and there are no VA medical records reflecting actual treatment of the Veteran (as opposed to mere diagnostic records) dating from March 2005 to June 2009.  Accordingly, on remand, the AOJ should attempt to obtain and associate these outstanding VA medical records.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Consequently, remand for the reasons stated above is warranted.

The Board's review of the record reveals that other documents may also be missing from the claims file.  Specifically, it appears that evidence considered in a January 2014 rating decision has not been added with the Veteran's claims file.  On remand, such evidence should be located and properly associated with the claims file.

Finally, while on remand, the AOJ should obtain all outstanding VA treatment records from November 2014 to the present, as those records may include evidence relevant to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, dated from March 2005 to June 2009 and from November 2014 to the present.  Additionally, the April 2008 MRI of the Veteran's left knee should be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ensure that all outstanding evidence previously considered, particularly documents identified in the January 2014 rating decision, is in the Veteran's claims file.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

